People v Blaylock (2015 NY Slip Op 01620)





People v Blaylock


2015 NY Slip Op 01620


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2013-08254

[*1]People of State of New York, respondent,
vMichael Blaylock, appellant.


Marianne Karas, Thornwood, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Kevin C. King of counsel; Richard Wolf on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Nassau County (Delligatti, J.), dated August 1, 2013, which, after a hearing, designated him a level two sexually violent offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The appellant's contention that the Supreme Court erred in considering a 1977 conviction of robbery in the first degree in connection with the assessment of 30 points under risk factor nine (number and nature of prior crimes) is without merit (see People v Seals, 112 AD3d 803; People v Camacho, 35 AD3d 424; People v Sinclair, 23 AD3d 537).
The appellant's remaining contentions are also without merit.
Accordingly, the Supreme Court properly designated the appellant a level two sexually violent offender.
MASTRO, J.P., DICKERSON, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court